 In the Matter of THE NEVADA-CALIFORNIA ELECTRIC CORPORATION 1andINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNIONB-959, A. F. OF L.In the Matter Of INTERSTATE TELEGRAPH COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS,LOCALUNIONB-959,A. F. OF L.Cases Nos. R-1619 and R-1620, respectively.Decided February 1,1940ElectricUtility Industry and Incidental Conowil ication Service Industry-Investigation of Representatives:controversy concerning representation of em-ployees: rival organizations; controversy concerning appropriate unit; employerrefuses to recognize petitioning union until certification by Board ; petitioner'sfailure to show a refusal to bargain, not an essential to the existence of ; failureof petitioner to show majority membership, no. bar to, in view of employer's ad-mitted hostility to "outside"union-Unit Appropriate for Collective Bargaining:controversy as to inclusion of clerical employees with production employees ; held,clerical employees excluded, also field engineers and surveyors, salesmen, cus-tomers' representatives, solicitors, and appliance demonstrators, minor super-visors ; pursuant to stipulation, supervisory employees excluded, and productionand maintenance employees of both companies included in singleunit-Representa-tives:eligibility to participate in choice : restricted to employees who had workedfor the companies for sixmonths-Election OrderedMr. William Walsh,,for the Board.Mr. C. N. PerkinsandMr. Henry IV. Coil,of Riverside, Calif.,for the Companies.Mr. Gene Gaillac,of Los Angeles, Calif., for the I. B. E. W.Mr. John G. Gabbert,of Riverside, Calif., for the Assocititiou.Elizabeth W. Weston,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 26 and September 18, 1939, International Brotherhoodof ElectricalWorkers, Local Union B-959, A. F. of L., herein called'Incorrectly designated in the formal papers as Nev-Cal Electric Corporation. -At thehearing, the Trial Examiner granted a motion by the Companies to amend the title ofthe proceedings to read as set forth in the caption.20 N. L. R. B., No. 2.79 80 .DECISIONSOF NATIONALLABOR RELATIONS BOARDthe I. B. E. W., filed with the Regional Director for the Twenty-first Region (Los Angeles, California) two petitions and amendedpetitions, respectively, alleging that questions affecting commercehad arisen concerning the representation of employees of TheNevada-California Electric Corporation, herein called Nev-Cal, andof Interstate Telegraph Company, herein called Interstate, hereincollectively called the Companies, and requesting an investigationand certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called theAct.On November 3, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2,ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice, and further, pursuant toArticle III, Section 10 (c) (2), of the said Rules and Regulations,ordered that the cases be consolidated.On November 10, 1939, the Regional Director issued a notice ofhearing in the consolidated case, copies of which were duly servedupon the Companies, the I. B. E. W., and upon Nev-Cal EmployeesAssociation, herein called the Association, a labor organization claim-ing to represelit employees of the Companies directly affected bythe investigation.Pursuant to the notice, a hearing was held onNovember 17, 1939, at Riverside, California, before Mapes Davidson,theTrialExaminer duly designated by the Board.The Board,the Companies, and the Association were represented by counsel;the I. B. E. W. by a duly authorized representative; and all par-ticipated in the hearing.During the course of the hearing, the Trial Examiner made sev-eral rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudical errors were committed.The rulingsare hereby affirmed.During the hearing the Companies moved thatthe employees of both Companies be considered as a single unit forthe purposes of collective bargaining.The Trial Examiner reservedruling on this motion. In view of our finding in Section V below,the motion is hereby granted.Pursuant to leave granted by the Board to all parties, the Com-panies, the I. B. E. W. and the Association filed briefs with theBoard.Pursuant to request therefor by the Companies and the Associa-tion, and upon notice to all the parties, a hearing was held beforetheBoard in Washington, D. C., on December 7, 1939, for the THENEVADA-CALIFORNIA ELECTRIC ^CORPORATION81purpose of oral argument.The Companies and the I. B. E. W.appeared and participated in the argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESThe Nevada-California Electric Corporation is a Deleware cor-poration having its general offices at Riverside, California.It isengaged in the generation and transmission of electric energy pro-duced at generation plants in Mono and Inyo Counties in Cal-ifornia, and at the Boulder Dam outside the State of California.Nev-Cal transmits the power generated by it over lilies extendingfrom Mono Basin to Calexico in California, to Baja California inthe Republic of Mexico, and into the States of Nevada and Ari-zona.In addition to generating power, Nev-Cal purchases powerfor transmission over its lines. In 1938 Nev-Cal generated 393,087,557kilowatt. hours of electric energy and purchased 68,228,140 kilowatthours, a total of 461,315,697 kilowatt hours.Deducting transmissionlosses,'Nev-Cal distributed, in the same year, 327,481,894 kilowatthours, or 89.12 per cent of the total amount distributed, in the Stateof California; 21,532,565 kilowatt hours, or 5.86 per cent, in theState of Nevada ; 18,331,500 kilowatt hours, or 4.99 per cent, inthe State of Arizona; and exchanged 77,733 kilowatt hours, or .02per cent, with other systems.From 25 to 30 per cent of the electricenergy distributed by Nev-Cal in 1938 originated in the State ofNevada.The gross income of Nev-Cal in 1938 was $1,923,635.63, ofwhich amount 88.23 per cent was earned in the State' of California.5.92 per cent was earned in the State of Nevada, and 5.85 per centwas earned in the State of Arizona.InterstateTelegraph Company, a wholly owned subsidiary ofNev-Cal, also has its general offices at Riverside, California. Inter-statewas formed and exists primarily to furnish telegraph andtelephone service for Nev-Cal's power system, and its communicationlines are parallel to and coextensive with Nev-Cal's power lines,Interstate also furnishes telephone service to private subscribers, ofwhom it has approxililately 1,350.There is no evidence as to thenumber of telephone calls handled by Interstate.During 1938 ithandled 29,103 telegrams.During their last fiscal year, the Companies made purchases ofmaterials amounting to $750,000.Ten per cent of this amount wasexpended in the purchase of materials originating outside the Stateof California.'Amounting to 93,392.005 kilowaft Hour<. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDExcept for accounting purposes, the two Companies are entirelyunified.They operate under. a single management; their general officesare in the same location ; they occupy the same branch offices and stringtheir lines on the same poles wherever convenient; and they maintainthe same schedules of wages and hours for their employees.The Companies admit that they are engaged in, interstate commerce.On November 1, 1939, the Companies had 836 employees, of whom 793were employed by Nev-Cal and 43 by Interstate.II.THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of ElectricalWorkers, Local UnionB-959, A. F. of L. is a labor organization, affiliated with the Ameri-can Federation of Labor, admitting to its membership productionemployees of the Companies.Nev-Cal Employees Association is an unaffiliated labor organization,admitting to its membership permanent employees of the Companiesand temporary employees who have been employed by the Companiesfor 6 months or more.III.THE QUESTION CONCERNING REPRESENTATIONThe Association, which has four locals, came into existence in Octo-ber 1938 upon the formation of a clerical employees' local at the River-side general offices of the Companies.Two other locals, comprisingboth clerical and production employees, were organized in November1938, and the Association's fourth local, which includes clerical andproduction employees, was formed in October 1939.Two of theselocals separately have negotiated with the Companies respectinggrievances and employment policies,. but it does not appear that anycontracts resulted from these negotiations.The evidence does notshow the total number of members claimed by the Association.'In December 1938 the I. B. E. W. began organizing production em--ployees of the Companies.On or about December 15, 1938, the I. B.E. W. requested that the Companies recognize it as the bargaining rep-resentative of a substantial number of their employees for the purposeof bargaining with respect to a seniority policy in connection with lay-offs.This was discussed by the I. B. E. W. and the Companies onDecember 15, 1938, and subsequently, but the discussions were incon-clusive.During the December 15 meeting, the Companies stated thatthey would not recognize the I. B. E. W. or deal with it unless theI.B. E. W. was certified by the Board.The Companies have moved to dismiss the petitions on the groundsthat the I. B. E. W. failed to allege in its petitions or to show at the8 See footnote 5 below. THE 1EVADA-CALIFORNIA ELECTRIC CORPORATION83%hearing that it represents a majority of the employees affected by thisinvestigation, that the evidence does not show a refusal to bargain onthe part of the Companies, and therefore, that no question con-cerning representation of the Companies' employees exists.Thesemotions are hereby denied.A refusal to bargain by the employer isnot essential to the existence of a question concerning representationof employees within the meaning of Section_ 9 (c) of the Act.4Asto the question respecting the petitioning union's membership claims..the I. B. E. W. contends that an election by secret ballot is the.onlymethod by which the preferences of a majority of the employees canbe determined, suggesting that some employees, because of "job fear"or for other reasons, have been "backward about declaring them-selves."The Companies' avowed opposition to the growth of an"outside" union among their employees, expressed by their counsel atthe oral argument, indicates merit in the I. B. E. W.'s contention.Moreover, the record shows that a substantial number of the Com-panies' employees 5 have been enrolled by rival labor organizationswhose views with respect to the composition of the unit appropriatefor the purposes of collective bargaining are in conflict.Under thesecircumstances, and in view of the Companies'refusalto deal withthe I. B. E. W. unless it is certified by the Board, we find that aquestion has arisen concerning representation of employees of theCompanies.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOM31ERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the.hea.ring it was agreed by all parties that a single unit com-prising employees of both Companies, excluding supervisory em-4 Cf.In the Matter of National Weaving CompanyandTextileWorkersOrganizingCommittee,7N. L. R.B. 916.4 Accordingto a list of persons employedby the Companies on November 1, 1939, inevidence, thereare approximately 769 employeesof all classesbelow the supervisorygrade ; approximately 436 of theseare productionemployees.The evidenceshows thatthe Associationhas a minimumof 107members, inasmuchas 15 are requiredto form alocal and oneof the 4locals has 62 or 63 members.In its amended petitions, theI.B.E.W. claimed 179 membersamong theproductionemployeesof the Companies.At. least 76 of the Association'smembersare production employees.It is, therefore,evident that a majorityof the Companies'productionemployees are members of eitherthe Associationor the I. B. E. W. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'ployees, is appropriate for the purposes of collective bargaining, al-though the Companies and the two labor organizations differed inregard to the propriety of including certain classes of employees insuch unit.We see no reason for departing from the agreement ofthe parties as to the general scope of the unit.Respecting the specific composition of the unit, the I. B. E. W.claims, in its amended petitions, that the unit should consist of theproduction employees of the Companies, including those engaged inhydro and steam operation and maintenance, transmission, construc-tion, distribution, maintenance and service, and switchboard operators,but excluding clerical employees.The Association and the Companiescontend that all non-supervisory employees of the Companies, includ-ing the clerical employees, should be in the appropriate unit.As to the clerical employees, the I. B. E. W. argues that, whileultimately it hopes to include them in the bargaining unit and to admitthem to its membership, this group of employees is at present tooclosely identified in interest with the management to be properly in-cluded,in a unit with the production workers, and that they are dif-ferentiated from the production employees by background, educationalqualifications, and working conditions.The Association, on the otherhand, contends that the clerical and production employees have manygeneral problems in common, and points to the fact that the Companieshave a "more or less general employment plan," affecting all employees.The Companies maintain that all their employees constitute a singleappropriate unit.Although the Association admits both clerical andproduction employees to membership in the same locals, there is noevidence indicating that it has ever bargained for both groups of em-ployees in a single unit.eUnder the circumstances, we find that theclerical employees may properly be excluded from the unit.'With respect to the classes of employees to be included in theunit as production employees, the evidence is meager.A list ofall the persons employed by the Companies on November 1, 1939,which was received in evidence,8 shows that the Companies' 836 em-ployees are classified in numerous occupational categories, many ofwhich cannot be identified as obviously supervisory, clerical, orproduction.With but minor exceptions, the I. B. E. W. introducedno evidence and made no contentions respecting employees in thespecific categories listed.It did, however, indicate that it objectedto the inclusion of employees in "marginal occupations" whom the60n one occasion the Association's Riverside office Local No. 3, which consists entirelyof clerical employees, negotiated with the Companies in regard to a general orderpromul-gated by the management, which affected all employees. The Association's governing body,the General Council, in which each local is represented according to its size, has neverbargained with the Companies.4 SeeMatter of Pacific Gas and Electric CompanyandUnited Electrical d Radio Workersof America, 3N. L. R. B. 835;Matter of Southern California Gas CompanyandUtilityWorkers Organizing Committee,LocalNo. 132,10 N. L. R. B. 1123 and cases cited therein.Board Exhibit 2. THE NEVADA-CALIFORNIA ELECTRIC CORPORATION85Companies might consider to be production employees.The com-panies in their brief, filed after the close of the hearing, state thatthey consider 471 of their employees, classified in the following cate-gories, to be production employees : crew foremen, field engineers,surveyors, patrolmen, reservoir watchmen, property watchmen, jan-itors, service foremen, linemen, servicemen, collectors and solicitors,meter , readers, groundmen, appliance servicemen, customers' repre-sentatives, hydroplant operators, dispatchers,, substation attendants,mechanics, garage foremen, transformer-shop workmen, truck driv-ers, chauffeurs, salesmen, storekeepers and production clerks, switch-board operators, meter testers, ' pump testers, steamplant employees,laborers, appliance demonstrators, and electricians.°The Companiesalso state in their brief that they are uncertain as to the correctclassification of three. housekeepers employed by them.Employees in the following categories, listed in the Companies'brief,will be included in the unit since their designations clearlyindicate that they are production"' employees : " patrolmen, reser-voir watchmen, property watchmen, janitors, linemen, servicemen,collectors,meter readers, groundmen, appliance servicemen, hydro-plant operators, dispatchers, substation attendants, mechanics, trans-former-shop workmen, truck drivers, chauffeurs, storekeepers andproduction clerks, switchboard operators, meter testers, pump testers,steamplant employees, laborers, and electricians.The I. B. E. W. desires that the field engineers and surveyors, de-scribed in the Companies' brief, be excluded from the unit.Theyappear to be professional employees, a class ordinarily excluded fromunits comprising production employees.12They may properly be ex-eluded from the unit.The I. B. E. W. also desires the exclusion from the unit of salesmen,apparently on the ground that they should be considered clerical em-ployees.We find that they may properly be excluded from the unit."9While there are minor variations in terminology between Exhibit 2 and the list ofemployees'occupations contained in the brief,there is a high degree of correlation betweenthe two with respect to the designations of the various jobs, and the number of employeesin each.However,clerical, supervisory,and production employees,not designated assuch, are commingled in Exhibit 2, and the Exhibit furnishes no description of the various'jobs listed.We shall, therefore, in specifying the categories of employees'to be includedin' the unit,use the designations and descriptions furnished in the brief. '10The term "production employees" as used by the parties herein includes both produc-tion and maintenance employees.11They also appear to be covered by the definition of production employees containedin the I. B. E. W.'s amended petitions,I.e.,as including employees engaged in hydro andsteam operation and maintenance, transmission,construction,distribution,maintenanceand service,and switchboard operators.12MatterofSouthernCalifornia Gas CompanyandUtilityWorkers Organizing Com-initteeLocal No. 132,10 N.L.R.B. 1123;Matter of Tennessee Copper CompanyandA. F. of L. Federal Union No. 21164,5 N. L. R. B.768; cf.Matter of Tennessee ElectricPower CompanyandInternational Brotherhood of Electrical Workers,7 N. L. R. B. 24.13Matter of Tennessee Electric Power CompanyandInternationalBrotherhood ofElectricalWorkers, 7N. L. R. B. 24.283031-41-vol. 20-7 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe customers' representatives, 11 in number, are men employed attwo offices of Nev-Cal for the purpose of fostering cordial relationsbetween Nev-Cal and its customers.The customers" representativesread meters, collect bills, make minor repairs of electrical attachmentsand connections, sell appliances, and occasionally assist in the installa-tion of heavy appliances which they have sold.The I. B. E. W. con-tends that the customers' representatives are white-collar workers,primarily salesmen, and that they should, therefore, be excluded fromthe unit. 'We find that customers' representatives may properly beexcluded from the unit.Solicitors and appliance demonstrators, like salesmen and customers'representatives, may properly be grouped with the clerical employeesand, therefore, excluded from the unit.The Companies employ crew foremen, service foremen, and garageforemen, who appear to be supervisory employees.Although the Com-panies assert that none of these foremen has the power to hire and dis-charge, there is no showing that they are eligible to membership ineither the Association or the I. B. E. W.We find that these foremenmay properly'be excluded from the unit along with other supervisoryemployees.The three housekeepers are described in the Companies' brief aswomen who take care of dwelling houses maintained at various pointsin the Companies' system for the benefit of construction crews.Theyappear to be maintenance employees and may, therefore, properly beincluded in the unit.We find that the production employees of the Companies, includingpatrolmen, reservoir watchmen, property watchmen, janitors, linemen,servicemen, collectors, meter readers, groundmen, appliance servicemen,hydroplant operators, dispatchers, substation attendants, mechanics,transformer-shop workmen, truck drivers, chauffeurs, storekeepers andproduction clerks, switchboard operators, meter testers, pump testers,steamplant employees, laborers, electricians, and housekeepers; bitexcluding clerical employees, field engineers, surveyors, salesmen, cus-tomers' representatives, solicitors, appliance demonstrators, crew fore-men, garage foremen, service foremen, and supervisory employees,constitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Companies the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that an election by secret ballot is necessary to resolve thequestion concerning representation.The I. B.E.W. contends thateligibility to vote in the election should be determined as of the datewhen it first began organizing employees of the Companies,in Decem- THE NEVADA-CALIFORNIA ELECTRIC CORPORATION87ber 1938.The Companies and the Association urge that a morerecent eligibility date be selected.We see no reason why eligibility.should not be determined as of the pay-roll period immediately priorto the date of the Direction of Election herein.The Companies contend that temporary employees should be eligibleto vote in the election, but in their brief and at the oral argumentthey indicated that they have few temporary employees, and that atpresent they are reducing rather than increasing the number of per-sons in their employ.The I. B. E. W. has indicated in its brief thattemporary employees, whom it defines as employees with less than 6months' service, should not be eligible to vote.The Association takesno position as to this, but admits temporary employees to its mem-bership only if they have been employed by the Companies for 6months.It thus appears that both labor organizations consider thatthose employees who have worked for the Companies for a period ofless than 6 months do not have such a permanent and continuous inter-est in working conditions as do the other employees of the Companies.We see no reason why eligibility to vote in the election should not berestricted, to employees who have. worked for the Companies for atleast 6 'months.We shall direct-that the employees in the appropriate unit duringthe pay-roll period immediately prior to the date of the Direction ofElection herein and Who have been employed by the Companies forat least 6 months, including employees who did not work during suchpay-roll period because they were ill or on vacation, employees whowere, then or have since been temporarily laid off, and excludingthose who have since quit or been discharged for 'cause, shall beeligible to vote in the election.Since it appears that the employees of the Companies are stationedin widely separated locations, we authorize the Regional Director forthe Twenty-first Region to determine in his - discretion the exacttimes and places and the procedure 'forgiving notice of the electionand for balloting.We expressly authorize the use of the UnitedStates mail' for such purposes; and the use of agents, if feasible, totravel through the Companies' various territorial divisions to conductthe election at appropriate places, collecting the votes in. sealedenvelopes for delivery to the Regional Director.Upon the basis of the above.findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS of LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Nevada-California Electric Corpora- 88'DECISIONS OF -NATIONAL LABOR RELATIONS BOARDtion and Interstate Telegraph Company, Riverside, California, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.2.The production employees of the Companies, including patrol-men, reservoir watchmen, property watchmen, janitors, linemen, serv-icemen, collectors, meter readers, groundmen, appliance servicemen,hydroplant operators, dispatchers, substation attendants, mechanics,transformer-shop workmen, truck drivers,. chauffeurs, storekeepersand production clerks, switchboard operators,meter testers, pumptesters,steamplant employees, laborers, electricians, and house-keepers, but excluding clerical employees, field engineers, surveyors,salesmen, customers' representatives, solicitors, appliance demonstra-tors, crew foremen, garage foremen, service foremen, and supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, it is herebyDnu_cnF.D that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withThe Nevada-California Electric Corporation and Interstate TelegraphCompany, Riverside, California, an election by secret ballot shall beconducted as early as possible but not later than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the Twenty-first Region, acting inthis matter as agent for the National Labor Relations Board and sub-ject to Article III, Section 9, of said Rules and Regulations, amongthe production employees of The Nevada-California Electric Corpora-tion and Interstate Telegraph Company who were employed by thesaid Companies during the pay-roll period immediately prior to thedate of this Direction of Election and who have been employed by theCompanies for at least 6 months, including patrolmen, reservoir watch-men, property watchmen, janitors, linemen, servicemen, collectors,meter readers, groundmen, appliance servicemen, hydroplant opera-tors, dispatchers, substation attendants, mechanics, transformer-shopworkmen, truck drivers, chauffeurs, storekeepers and production clerks,switchboard operators, meter testers, pump testers, steamplant em-ployees, laborers, electricians, and housekeepers, and including em-ployees who did not work during such pay-roll period because theywere ill or on vacation, and employees who were then or have sincebeen temporarily laid off, but excluding clerical employees, field en- THE NEVADA-CALIFORNIA ELECTRIC CORPORATION89gineers, surveyors, salesmen, customers' representatives, solicitors, ap-pliance demonstrators, crew foremen, garage foremen, service foremen,and supervisory employees, and employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by International Brotherhood of ElectricalWorkers, LocalUnion B-959, A. F. of L. or Nev-Cal. Employees' Association, for thepurposes of collective bargaining, or by neither.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONFeb .uar-y 19, 1940On February 1, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings, the election to be held within thirty, (30)days from the date of the Direction, under the direction and super=vision of the Regional Director for the Twenty-first Region (Los.Angeles, California).The Board, having been advised by the Regional Director that a longer period within which to hold the electionis necessary, hereby amends the -Direction of Election issued on Feb-ruary 1, 1940, by striking therefrom the words "not later than thirty(30) days from the date of this Direction of.Election" and substitutingtherefor the words "not later than forty (40) days from the date ofthisDirection of Election."20 N. L.R. B., No. 2a.